Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated July 12, 2021, claims 1-20 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Information Disclosure Statement

 	The information disclosure statements filed July 12, 2021 have been considered.


Claim Objections

 	Claims 9, 14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liaw [US Patent Application # 20130235652].
With respect to claim 1, Liaw discloses an integrated circuit (IC) structure [pars. 0038-0040] comprising: a substrate [12]; a first static random access memory (SRAM) cell [14] formed over the substrate, the first SRAM cell comprising a first N-type transistor [82]; and a second SRAM cell [16] formed over the substrate, the second SRAM cell comprising a second N-type transistor [84], wherein a gate structure of first N-type transistor of the first SRAM cell has a different work function metal composition than a gate structure of the second N-type transistor of the second SRAM cell [“…the first nfinfet…and the second nfinfet…are different…”.
With respect to claim 2, Liaw discloses the first N-type transistor is a pull-down transistor.  See par. 0038.
With respect to claim 3, Liaw discloses the second N-type transistor is a pull- down transistor.  See par. 0038.
With respect to claim 4, Liaw discloses the first N-type transistor is a pass-gate transistor.  See par. 0038.
With respect to claim 5, Liaw discloses the second N-type transistor is a pass- gate transistor.  See par. 0038.
With respect to claim 6, Liaw discloses the first SRAM cell further comprises a third N-type transistor, wherein a gate structure of the third N-type transistor of the first SRAM cell has a same work function metal composition as the gate structure of the first N-type transistor of the first SRAM cell.  See fig. 2.  In the figure, PD-1, PD-2, PG-1, and PG-2 are all n-type.


With respect to claim 8, Liaw discloses the first SRAM cell and the second SRAM cell substantially have a same cell size.  See figs. 2 and 3.

Claim(s) 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liaw [US Patent Application # 20130235652].
With respect to claim 10, Liaw discloses an IC structure [pars. 0038-0040] comprising: a substrate [12]; a first SRAM cell [14] formed over the substrate, the first SRAM cell comprising a first P-type transistor [fig. 2 has PU-1, PU-2 that are p-type transistors]; and a second SRAM cell [16] formed over the substrate, the second SRAM cell comprising a second P-type transistor [fig. 3 has PU-1, PU-2 that are p-type transistors], wherein a gate structure of the first P-type transistor of the first SRAM cell has a different work function metal composition than a gate structure of the second P-type transistor of the second SRAM cell [pars. 0022-0025].
With respect to claim 11, Liaw discloses the first P-type transistor is a pull-up transistor.  See fig. 2.
With respect to claim 12, Liaw discloses the second P-type transistor is a pull- up transistor.  See fig. 3.
With respect to claim 13, Liaw discloses the first SRAM cell and the second SRAM cell substantially have a same cell size.  See figs. 2 and 3.

Claim(s) 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liaw [US Patent Application # 20130235652].
With respect to claim 15, Liaw discloses an IC structure [pars. 0038-0040] comprising: a substrate [12]; a first SRAM cell [14] formed over the substrate, the first SRAM cell comprising a first P-type transistor [PU-1, PU-2 OF FIG. 2] having a first gate structure, the first gate structure having a first work function metal layer; and a 
With respect to claim 16, Liaw discloses the first P-type transistor is a pull-up transistor.  See fig. 2.
With respect to claim 17, Liaw discloses the second P-type transistor is a pull- up transistor.  See fig. 3.
With respect to claim 18, Liaw discloses the first SRAM cell and the second SRAM cell substantially have a same cell size.  See figs. 2 and 3.


Allowable   Subject   Matter

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 9, a threshold voltage of the first N-type transistor is different than a threshold voltage of the second N-type transistor by at least 40 mV.
-with respect to claim 14. The IC structure of claim 10, wherein a threshold voltage of the first P-type transistor is different than a threshold voltage of the second P-type transistor by at least 40 mV.
-with respect to claim 19, a threshold voltage of the first P-type transistor is different than a threshold voltage of the second P-type transistor by at least 40 mV.
-with respect to claim 20, the first work function metal layer is a stacked film of a first layer and a second layer, the second work function metal layer is a stacked film of a third layer and a fourth layer, the first layer of the first work function metal layer is thinner than the third layer of the second work function metal layer, and the second layer of the first work function metal layer has a thickness substantially same as a thickness of the fourth layer of the second work function metal layer.

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        February 18, 2022